Case: 13-50547      Document: 00512596674         Page: 1    Date Filed: 04/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 13-50547                                    FILED
                                  Summary Calendar                              April 15, 2014
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDRE BARLOW,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:03-CR-57


Before DeMOSS, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Andre Barlow challenges the 36-month prison sentence imposed
following revocation of his supervised release. For the first time in this appeal,
Barlow contends that this sentence was erroneous because it overstates the
seriousness of his violations and failed to reflect his personal circumstances.
       This court typically reviews revocation sentences under the plainly
unreasonable standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50547     Document: 00512596674    Page: 2   Date Filed: 04/15/2014


                                 No. 13-50547

2011). However, because Barlow did not object to the revocation sentence in
the district court, his challenge to this sentence is considered for plain error
only. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). To
establish plain error, he must show a forfeited error that is clear or obvious
and that affects his substantial rights. Puckett v. United States, 556 U.S. 129,
135 (2009). If Barlow makes such a showing, this court has the discretion to
correct the error but will do so only if it “seriously affect[s] the fairness,
integrity, or public reputation of judicial proceedings.” Id. (internal quotation
marks and citations omitted).
      The plain error standard has not been met. “We have routinely affirmed
revocation sentences exceeding the advisory range, even where the sentence
equals the statutory maximum.” See United States v. Warren, 720 F.3d 321,
332 (5th Cir. 2013) (internal quotation marks and citations omitted) (collecting
cases). Barlow has not demonstrated that the district court considered an
impermissible factor. See Miller, 634 F.3d at 844. Barlow’s arguments amount
to no more than a disagreement with the district court’s weighing of the
applicable sentencing factors that does not show error, plain or otherwise, in
connection with the his sentence. Cf. United States v. Powell, 732 F.3d 361,
382 (5th Cir. 2013).
      AFFIRMED.




                                       2